******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
DAVID TAYLOR v. COMMISSIONER OF CORRECTION
                  (SC 18981)
Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald and Vertefeuille, Js.
       Argued December 4, 2013—officially released June 17, 2014

  Christopher Y. Duby, assigned counsel, for the appel-
lant (petitioner).
   James A. Killen, senior assistant state’s attorney,
with whom, on the brief, were Michael Dearington,
state’s attorney, and David Clifton, assistant state’s
attorney, for the appellee (respondent).
                         Opinion

   PER CURIAM. In 2001, the petitioner, David Taylor,
entered a plea, under the Alford doctrine,1 to one count
of murder in violation of General Statutes § 53a-54a,
and the trial court sentenced him to twenty-five years
imprisonment. See Taylor v. Commissioner of Correc-
tion, 134 Conn. App. 405, 407, 40 A.3d 336 (2012). The
petitioner subsequently filed a number of petitions for
a writ of habeas corpus, including a petition in 2005, a
second petition in 2008, and two additional petitions in
2009. Id., 407–409. With respect to each petition, the
habeas court either dismissed the petition or declined
to issue a writ of habeas corpus, and the petitioner
appealed to the Appellate Court from the habeas court’s
judgments,2 claiming that his right to due process was
violated when the habeas court dismissed his 2005 and
2008 habeas petitions as wholly frivolous without first
conducting an evidentiary hearing. See id., 410–11. The
Appellate Court rejected the petitioner’s claim; id., 414;
and we granted the petitioner’s certification to appeal,
limited to the following issue: ‘‘Did the Appellate Court
properly conclude that the habeas court correctly dis-
missed the petitioner’s habeas . . . petitions without
an evidentiary hearing?’’ Taylor v. Commissioner of
Correction, 305 Conn. 910, 45 A.3d 99 (2012). We con-
clude that certification was improvidently granted and
dismiss the petitioner’s appeal.
   The opinion of the Appellate Court sets forth the
following relevant facts and procedural history. ‘‘The
petitioner has filed several habeas petitions, beginning
in 2003.3 . . . In July, 2005, while his 2003 habeas peti-
tion was on appeal, the petitioner filed a habeas petition
alleging ineffective assistance of habeas counsel. In
July, 2008, the petitioner filed a habeas petition, claim-
ing that his plea was not voluntary, that there were
procedural problems with regard to the presentence
investigation report and that his counsel in the 2003
habeas action was ineffective. On December 3, 2008,
the court granted the petitioner’s motion to consolidate
the 2005 and 2008 habeas petitions. On February 20,
2009, the petitioner’s appointed counsel filed an Anders4
brief to withdraw his appearance for the petitioner in
the consolidated petitions. The petitioner filed an oppo-
sition to the motion to withdraw. On December 2, 2009,
the court granted counsel’s motion to withdraw and
dismissed the consolidated habeas petitions [pursuant
to Practice Book (2009) § 23-42].5 The court [thereafter]
denied the petitioner’s petition for certification to
appeal. The petitioner appealed from [the habeas
court’s] judgment[s] and filed an application for a
waiver of fees and the appointment of counsel. The
court found the petitioner to be indigent, and thus
waived the entry fee, but did not waive other fees neces-
sary to prosecute the appeal and did not appoint counsel
for the appeal.’’6 (Footnotes altered.) Taylor v. Com-
missioner of Correction, supra, 134 Conn. App.
407–408.
   ‘‘[T]he petitioner’s only claim [before the Appellate
Court] concerned his . . . appeal [from the dismissal
of his 2005 and 2008 habeas petitions] . . . . [The peti-
tioner specifically claimed] that the [habeas] court
abused its discretion in denying his petition for certifica-
tion to appeal because Practice Book (2009) §§ 23-417
and 23-42 are unconstitutional insofar as they permit a
court to dismiss a habeas petition without an eviden-
tiary hearing.’’ (Footnotes altered.) Id., 410.
   In addressing this claim, the Appellate Court
observed that ‘‘the [s]pecific dictates of due process
generally require consideration of three distinct factors:
[f]irst, the private interest that will be affected by the
official action; second, the risk of an erroneous depriva-
tion of such interest through the procedures used, and
the probable value, if any, of additional or substitute
procedural safeguards; and finally, the [state’s] interest,
including the function involved and the fiscal and
administrative burdens that the additional or substitute
procedural requirement would entail. Mathews v.
Eldridge, [424 U.S. 319, 335, 96 S. Ct. 893, 47 L. Ed. 2d
18 (1976)].’’ (Internal quotation marks omitted.) Taylor
v. Commissioner of Correction, supra, 134 Conn.
App. 412.
   The Appellate Court then applied these factors to the
present case and determined, with respect to the first
factor, that ‘‘[t]he private interest affected . . . is the
loss of the opportunity for the petitioner to have his
claim considered on its merits following a hearing. The
impact of such a loss depends on whether the petition-
er’s habeas petitions contained legitimate claims or
[were] entirely frivolous.’’ Id., 412–13. As to the second
factor, the Appellate Court reasoned that the risk of
the deprivation of this private interest was ‘‘low based
on the procedural safeguards in place,’’ which provided
‘‘the petitioner with adequate notice of the action the
court could take in regard to his petitions, and with
an opportunity to rebut claims made by his counsel
regarding whether his case [was] wholly frivolous.’’ Id.,
413; see Practice Book (2009) § 23-41 (a) and (b). The
Appellate Court also observed that the habeas court
‘‘carefully considered counsel’s motion to withdraw and
the petitioner’s memorandum in opposition, concluding
in a fifteen page memorandum of decision that the
consolidated petitions were ‘wholly without merit’ prior
to dismissing [them]. Further[more], the petitioner
could have sought appellate review of the dismissal of
the petitions . . . [but did] not [challenge] on appeal
the merits of the court’s determination.’’ Taylor v. Com-
missioner of Correction, supra, 134 Conn. App. 413–14.
Turning to the third factor, the Appellate Court stated:
‘‘The government has an interest in the proper adjudica-
tion of [the] . . . petitioner’s claims. This interest is
limited, however, by the resources of the state. Allowing
the case to continue despite a determination by the
court that the case is wholly without merit places an
unnecessary burden on the respondent to continue to
litigate a frivolous case.’’ Id., 414. The Appellate Court
then concluded, upon consideration of ‘‘all of these
factors . . . that the procedures used [by the habeas
court] did not expose the petitioner to an unreasonable
risk of erroneous deprivation of his liberty [and] . . .
that there would be little value in the imposition of
additional procedural safeguards.’’ Id. Accordingly, the
Appellate Court upheld the habeas court’s decision and
dismissed the petitioner’s appeals.
   On appeal to this court, the petitioner challenges the
Appellate Court’s conclusion that the habeas court was
not constitutionally required to provide him with an
evidentiary hearing before dismissing his habeas peti-
tions. After examining the entire record on appeal and
considering the briefs and oral arguments of the parties,
we have determined that the appeal in this case should
be dismissed on the ground that certification was
improvidently granted.
      The appeal is dismissed.
  1
     See North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d
162 (1970) (‘‘[a]n individual accused of [a] crime may voluntarily, knowingly,
and understandingly consent to the imposition of a prison sentence even if
he is unwilling or unable to admit [to] his participation in the acts constituting
the crime’’).
   2
     The petitioner filed separate appeals, which were consolidated by the
Appellate Court. See Taylor v. Commissioner of Correction, supra, 134
Conn. App. 409.
   3
     ‘‘In the petitioner’s July, 2003 petition, the petitioner alleged that trial
counsel was ineffective for failing to request a competency hearing and
failing to inform him adequately of the consequences of pleading guilty. The
court denied the habeas petition, and on appeal [this court directed the
Appellate Court to dismiss the petitioner’s appeal] in its entirety. See Taylor
v. Commissioner of Correction, 284 Conn. 433, [455] 936 A.2d 611 (2007).’’
Taylor v. Commissioner of Correction, supra, 134 Conn. App. 407 n.3.
   4
     ‘‘In Anders v. California, 386 U.S. 738, [744–45] 87 S. Ct. 1396, 18 L. Ed.
2d 493 (1967), the United States Supreme Court outlined a procedure that is
constitutionally required when appointed counsel concludes that an indigent
defendant’s case is without merit and wishes to withdraw representation.
. . . In . . . Anders . . . the court [stated that] . . . [t]he constitutional
requirement of substantial equality and fair process can . . . be attained
[only when] counsel acts in the role of an active advocate [on] behalf of
his client, as opposed to that of amicus curiae. . . . Of course, if counsel
finds [the indigent defendant’s] case to be wholly frivolous, after a conscien-
tious examination of it, he should so advise the court and request permission
to withdraw. That request must, however, be accompanied by a brief refer-
ring to anything in the record that might arguably support the appeal. A
copy of counsel’s brief should be furnished [to] the indigent [defendant]
and time [should be] allowed [for] him to raise any points that he chooses;
the court—not counsel—then proceeds, after a full examination of all the
proceedings, to decide whether the case is wholly frivolous. If it so finds
it may grant counsel’s request to withdraw and dismiss the appeal . . . .
This requirement would not force appointed counsel to brief his case against
his client but would merely afford the latter that advocacy which a nonindi-
gent defendant is able to obtain. It would also induce the [c]ourt to pursue
all the more vigorously its own review because of the ready references not
only to the record but also to the legal authorities as furnished . . . by
counsel. . . . [State v. Pascucci, 161 Conn. 382, 385–86, 288 A.2d 408
(1971)].’’ (Citation omitted; internal quotation marks omitted.) Taylor v.
Commissioner of Correction, supra, 134 Conn. App. 408 n.4.
   5
     Practice Book (2009) § 23-42 provides in relevant part: ‘‘(a) If the judicial
authority finds that the case is wholly without merit, it shall allow counsel
to withdraw and shall consider whether the petition shall be dismissed or
allowed to proceed, with the petitioner pro se. . . .’’
   ‘‘Practice Book § 23-42 was revised in 2010 [and] no longer permit[s] the
judicial authority to dismiss [a habeas] petition [when it concludes] that a
petitioner’s case is wholly frivolous. Under the 2010 revision, the petitioner
may proceed as a self-represented party following the withdrawal of coun-
sel.’’ Taylor v. Commissioner of Correction, supra, 134 Conn. App. 410 n.6.
   6
     ‘‘In September, 2009, while [counsel’s] Anders brief was pending in the
petitioner’s consolidated habeas action, the petitioner filed [another] habeas
petition again alleging ineffective assistance of counsel and that his plea
was not knowingly and intelligently made. The [habeas] court, finding the
petition to be wholly frivolous, declined to issue the writ pursuant to Practice
Book § 23-24 and, in support of its ruling, cited [to its] December 2, 2009
decision dismissing the consolidated habeas petitions. The [habeas] court
denied the petitioner’s petition for certification to appeal. The petitioner
then filed an application for a waiver of fees and the appointment of counsel.
The court waived only the entry fee and declined to appoint counsel for
the appeal. From these rulings, the petitioner filed his second appeal [with
the Appellate Court].
   ‘‘On December 4, 2009, the petitioner filed [yet another] habeas petition,
claiming that his incarceration was illegal because the [D]epartment of
[C]orrection was ‘violating the [United States] [c]onstitution by setting arbi-
trary conditions for participation in an international prisoner transfer treaty
in denying [his] requests for a transfer in 2002 and again [in 2009].’ The
[habeas] court declined to issue the writ . . . and returned it to the peti-
tioner pursuant to Practice Book § 23-24 (a) (1) on the ground that the court
lacked jurisdiction. The court denied the petitioner’s petition for certification
to appeal and granted the petitioner’s fee waiver application, waiving the
entry fee but declining to appoint counsel. From this judgment, the petitioner
filed his third appeal [with the Appellate Court].’’ Taylor v. Commissioner
of Correction, supra, 134 Conn. 409.
   The Appellate Court consolidated the petitioner’s second and third appeals
with the petitioner’s first appeal. See id. Nevertheless, the petitioner’s only
claim on appeal to the Appellate Court concerned his first appeal, that is,
the appeal from the habeas court’s dismissal of the 2005 and 2008 habeas
petitions. See id., 410 and n.7.
   7
     Practice Book (2009) § 23-41 provides: ‘‘(a) When counsel has been
appointed pursuant to Section 23-26, and counsel, after conscientious investi-
gation and examination of the case, concludes that the case is wholly frivo-
lous, counsel shall so advise the judicial authority by filing a motion for
leave to withdraw from the case.
   ‘‘(b) Any motion for leave to withdraw shall be filed under seal and
provided to the petitioner. Counsel shall serve opposing counsel with notice
that a motion for leave to withdraw has been filed, but shall not serve
opposing counsel with a copy of the motion or any memorandum of law.
The petitioner shall have thirty days from the date the motion is filed to
respond in writing.
   ‘‘(c) The judicial authority may order counsel for the petitioner to file a
memorandum outlining:
   ‘‘(1) the claims raised by the petitioner or any other potential claims
apparent in the case;
   ‘‘(2) the efforts undertaken to investigate the factual basis and legal merit
of the claim;
   ‘‘(3) the factual and legal basis for the conclusion that the case is
wholly frivolous.’’